Order unanimously affirmed on the law and in the exercise of discretion, without costs to either party. On the argument of this appeal counsel for the respondent frankly stated his view that all matters relevant to the issue of the validity of the release, which occurred subsequent to the death of Joseph Blumenstein would properly be admissible on a separate trial of the affirmative defense of release. In our view, particularly in light of the statement made, all matters having to do with the relationship of the parties, the nature thereof — whether or not fiduciary — the amount of the settlement, whether there was in fact overreaching, and details similarly relevant may properly be explored upon the separate trial. Concur — Botein, P. J., Breitel, Rabin, Stevens and Bergan, JJ.